DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This action is in response to the filing of 1/20/2021. Claims 1-14 are pending and have been considered below.

Claim Objections
Claims 1-14 are objected to because of the following informalities:  in line 12 of claim 1, “the base station” should be changed to “a base station”.  
Claim 8, line 12, “the base station” should be changed to “a base station”. 
Claim 2-7, 9-14 are objected for their dependencies.
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,932,252. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader than the US patent 10,932,252 claims; that is, claim 1 for instance is anticipated by claim 1 of the patent.

U.S. Patent No. 10,932,252 claims
Present application claims
1. An integrated circuit comprising: 
circuitry, which, in operation, controls 
mapping a precoded downlink control signal to one of a plurality of mapping candidates, 
wherein the precoded downlink control signal is prepared using a first precoding for single-antenna port transmission with a single antenna port in localized allocation mode, 
wherein the precoded downlink control signal is prepared using a second precoding for multi-antenna ports transmission with two antenna ports in distributed allocation mode, and 

transmitting the precoded downlink control signal. 

    2. The integrated circuit according to claim 1, wherein the second precoding for the multi-antenna ports transmission is a precoding for transmission diversity. 

    3. The integrated circuit according to claim 1, wherein three or more antenna ports provide several subsets of antenna ports, and one of the several subsets of 
    4. The integrated circuit according to claim 1, wherein resources in the localized allocation mode are localized in a frequency domain, and resources in the distributed allocation mode are distributed in the frequency domain. 

    5. The integrated circuit according to claim 1, wherein a plurality of first aggregation levels used in the distributed allocation mode at least partially overlaps with a plurality of second aggregation levels used in the localized allocation mode and includes at least one more aggregation level that is higher than any one of the second aggregation levels. 

    6. The integrated circuit according to claim 1, comprising at least one input node, which, in operation, inputs data. 



circuitry, which, in operation, maps a precoded downlink control signal to one of a plurality of mapping candidates, 
wherein the precoded downlink control signal is prepared using a first precoding for single-antenna port transmission with a single antenna port in localized allocation mode, 
wherein the precoded downlink control signal is prepared using a second precoding for multi-antenna ports transmission with two antenna ports in distributed allocation mode, and 

a transmitter, which, in operation, transmits the precoded downlink control signal. 
2. The communication apparatus according to claim 1, wherein the second precoding for the multi-antenna ports transmission is a precoding for transmission diversity. 
3. The communication apparatus according to claim 1, wherein three or more antenna ports provide several subsets of antenna ports, and one of the 
4. The communication apparatus according to claim 1, wherein resources in the localized allocation mode are localized in a frequency domain, and resources in the distributed allocation mode are distributed in the frequency domain. 
5. The communication apparatus according to claim 1, wherein a plurality of first aggregation levels used in the distributed allocation mode at least partially overlaps with a plurality of second aggregation levels used in the localized allocation mode and includes at least one more aggregation level that is higher than any one of the second aggregation levels. 
6. The communication apparatus according to claim 1, comprising at least one input node, which, in operation, inputs data. 
. 




Allowable Subject Matter
Claims 8-14 are objected to as discussed above but would be allowable if overcome any objections set forth in this office action.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Imamura et al. (US 2015/0023266) discloses a system and method for a base station and terminal for communicating enhanced physical downlink control channel information.
Chen (US 2014/0056279) discloses a system and method for mapping enhanced physical downlink control channel to physical resource blocks in radio frame.
Kim et al (US 2013/0051310) discloses a MIMO system that allocate antenna ports to relay nodes and mapping downlink grant signal to relays.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631